Citation Nr: 1111364	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-48 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a hysterectomy.

3.  Entitlement to an increased rating for a torn lateral meniscus of the left knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for instability of the right knee, currently evaluated as noncompensably disabling, and for arthritis with limited motion of the right knee, currently evaluated as 10 percent disabling.

5.  Entitlement to an initial rating compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 1988 and from April 1990 to August 2000.  The Veteran additionally contends she served with the Naval Reserve until 2006.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and October 2008 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for hypertension and residuals of a hysterectomy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left knee disability is not manifested by moderate recurrent subluxation or lateral instability.

2.  The Veteran's left knee disability is not manifested by flexion limited to 60 degrees or by extension limited to 5 degrees.

3.  The Veteran's right knee disability is not manifested by slight recurrent subluxation or lateral instability.

4.  The Veteran's right knee disability is not manifested by flexion limited to 30 degrees, or by extension limited to 15 degrees.

5.  The Veteran's allergic rhinitis is not manifested by a greater than 50-percent obstruction of nasal passage on both sides, a complete obstruction on one side, or by polyps.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for recurrent subluxation or lateral instability of the left knee are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2010).  

2.  The criteria for separate ratings for arthritis which causes limitation of motion and for instability of the left knee are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 SC.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5014, 5257, 5260, 5261 (2010); VAOPGCPREC 23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-04.  

3.  The criteria for a compensable rating for recurrent subluxation or lateral instability of the right knee are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2010).  

4.  The criteria for a rating in excess of 10 percent for arthritis which causes limitation of motion of the right knee are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5010-5261, 5262 (2010).

5.  The criteria for an initial compensable rating for the Veteran's allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6522 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
	
Left & Right Knee Disabilities
At the outset, the Board observes that an unappealed rating decision of January 2001 granted service connection for the Veteran's disabilities.  While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the January 2001 decision, a 10 percent rating was assigned for the Veteran's left knee disability, a torn lateral meniscus, based on subluxation and instability.  As for her right knee, the Veteran was essentially found to have two disabilities.  A 10 percent rating was assigned for degenerative joint disease, and this disability was rated based on limitation of motion.  A noncompensable evaluation was also assigned for a torn lateral/medial meniscus of the right knee, and this disability was rated based on subluxation and instability.  In September 2008 and October 2008 rating decisions, the subject of this appeal, these ratings were continued.  

Taking the Veteran's rating for arthritis with limitation of motion first, the criteria for rating based on limitation of flexion of the knee joint are set forth in Diagnostic Code (DC) 5260, which provides that a noncompensable rating is warranted where flexion of the knee is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  DC 5261 also provides ratings based on limitation of motion.  Under DC 5261, a noncompensable rating is warranted where extension of the knee is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A Veteran may potentially qualify to receive separate ratings for limitation of flexion and limitation of extension.  See VAOPGCPREC 9-04.

The United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered when assigning an evaluation for degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any functional limitation which is due to pain which is supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Here, the Board finds that a rating in excess of 10 percent for the right knee is not warranted.  On VA examination in August 2008 the Veteran displayed flexion to 130 degrees, and extension to 0 degrees.  In a VA treatment record of July 2008, the Veteran's joints were noted to be "within full ROM (range of motion) no pain."  
The relevant medical evidence available for rating the Veteran's disabilities is limited in this case.  This constitutes the entirety of the pertinent evidence and based on these findings, a rating in excess is not warranted for the Veteran's right knee based on actual ranges of motion.

Further, a separate rating for the left knee based on limitation of motion is similarly not warranted.  In VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997), VA's General Counsel stated that when a knee disorder is rated under DC 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a 0 percent evaluation under DC 5260 or 5261, separate evaluations may be assigned.  Here, the criteria for a noncompensable evaluation for the left knee are not met.  In an October 2008 addendum report to the August 2008 VA examination, the Veteran was noted to have flexion to 130 degrees and extension to 0 degrees.  Again, in the July 2008 VA treatment record the Veteran was noted to have a "full" range of motion in the joints.  As these findings do not meet the criteria for a noncompensable evaluation under the applicable diagnostic codes, the Board cannot find that a separate rating is warranted for the Veteran's left knee based on actual ranges of motion.

The Board has noted that a "claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 14, 1998).  The Board does not find this to be the case here.  The October 2008 and August 2008 VA examination reports indicate that there was no objective evidence of pain on motion, and no fatigue, weakness, incoordination, or additional limitation of motion on repetitive use.  The July 2008 VA treatment provider also noted there was no pain.  For these reasons, the assignment of higher ratings based on pain and functional loss is not warranted.

As noted above, the Veteran here is also in receipt of separate evaluations for her bilateral knee disabilities based on subluxation and instability under DC 5257.  She has been assigned a noncompensable evaluation for her right knee under this code, and a 10 percent evaluation for her left knee under this code.  

The evidence does not support higher ratings for either knee based on subluxation and instability under DC 5257.  On VA examination in August 2008 the examiner documented no instability or episodes of the Veteran's knees giving way bilaterally.  There was also no evidence of dislocation or subluxation bilaterally.  Instability and subluxation are similarly not noted in the VA treatment notes of record.  As such, the Board cannot find that higher ratings than those presently assigned are warranted for either the right or left knee disability under DC 5257. 
 
The remainder of the diagnostic codes pertaining to the knee and leg have also been considered, but do not justify ratings higher than those currently assigned for the Veteran's knees.  Taking the remaining codes in numerical order, DC 5256 is not applicable because there is no ankylosis of the Veteran's knees.  The existence of ankylosis is not supported by the Veteran's ranges of motion as described above.  DC 5258 is applicable where there is cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint.  There have been no findings of effusion, dislocated, semilunar cartilage or of frequent episodes of locking pain for either knee.  As such, DC 5258 cannot provide the basis for an increase.  DC 5259 is not applicable because there has been no evidence of the removal of symptomatic semilunar cartilage from either of the Veteran's knees.  DC 5259 is inapplicable because it requires evidence of the removal of semilunar cartilage, and as just described, this is not documented in the medical record.  DC 5262 involves the malunion or nonunion of the tibia/fibula, and this has not been raised by the medical evidence.  DC 5263 is not applicable because there is no evidence of genu recurvatum.  

In sum, the evidence of record shows that the level of disability caused by the Veteran's right and left knee disorders has been consistent for rating purposes throughout the appeal period.  A rating in excess of those presently assigned bilaterally is not warranted.  

Allergic Rhinitis
At the outset, the Board observes that the Veteran expressed disagreement with the September 2008 rating decision that granted her service connection for her allergic rhinitis.   As such, the Veteran has appealed the initial evaluation assigned and the severity of her disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).
The Veteran has been assigned a noncompensable evaluation for her allergic rhinitis under 38 C.F.R. § 4.97, Diagnostic Code 6522, allergic or vasomotor rhinitis.  Under this code, a 10 percent rating is warranted where there are no polyps, but there is a greater than 50-percent obstruction of nasal passage on both sides, or complete obstruction on one side.  A 30 percent rating is warranted for evidence of polyps.

Here, the Board cannot find that a compensable rating is warranted for the Veteran's allergic rhinitis because there is no evidence of nasal obstruction of any sort.  The Veteran underwent a VA examination in August 2008 and the examiner reported no signs of nasal obstruction.  The examiner further reported no evidence of nasal polyps.  A VA treatment note from July 2008 also documents "no nasal irritation or drainage, no sinus problems."  Again, as there is limited post-service medical evidence, this constitutes the entirety of the relevant medical records for rating this claim.  Based on this evidence, a compensable rating cannot be granted.

The Board has also considered the application of other diagnostic codes pertaining to the nose and throat in an effort to determine whether a higher rating may be possible, but finds no other code applicable to this disability.  Specifically, the Board considered the application of the General Rating Formula for Sinusitis, but the record shows the Veteran does not have sinusitis.  The August 2008 VA examiner explicitly found no evidence of sinus disease, and the July 2008 VA treatment record similarly indicates the absence of sinus problems.

In sum, the weight of the credible evidence demonstrates that the Veteran's allergic rhinitis does not warrant a compensable rating.  While the requirements of Fenderson have been considered, the evidence of record shows that the Veteran's nasal disability has not warranted a compensable rating at any point in the appeal period.   For all of these reasons, the Veteran's claim must be denied.


Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in June 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate her claims, as well as an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  The letter also provided her with information concerning the evaluation and effective date that could be assigned should her claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  Her post service treatment records have been obtained.  She has been afforded the opportunity for a personal hearing.  She has been given VA examinations.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  


ORDER

An evaluation in excess of 10 percent for a torn lateral meniscus of the left knee is denied.

A compensable evaluation for instability of the right knee, and an evaluation in excess of 10 percent for arthritis with limited motion of the right knee, is denied.

An initial compensable disability rating for allergic rhinitis is denied. 


REMAND

Additional development is necessary before the service connection claims on appeal can be properly adjudicated.  The Veteran contends that following active duty, she served in Naval Reserve through 2006.  There are no service treatment records associated with the claims file from this period of service.  The RO must obtain all service treatment records from these periods of duty before the claims Veteran's can be adjudicated.  The United States Court of Appeals for Veterans Claims (the Court) has determined that if all relevant service records have not been obtained, that may be a breach of the duty to assist and grounds for remand. See 38 U.S.C. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet.App. 96, 101-03 (2005).  Further, details about the character of the Veteran's service must be ascertained.  Her duty status, including which periods constituted active duty for training or inactive duty for training, is unknown.  Additionally, the exact dates of the Veteran's Naval Reserve service are unknown.  All of this is essential information which must be obtained before adjudication can take place.  

If the Veteran's Naval Reserve service treatment records indicate a disease or injury that could be related to the Veteran's hysterectomy, and depending on her duty status at the time, a VA examination should be afforded to determine whether there is any link between the current disorder and service.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & 2009); 38 C.F.R. § 3.159(c)(4) (2010). 
 
A remand is also required in order to afford the Veteran a VA examination to determine the nature and etiology of her hypertension.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010). Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Hypertension means persistently high arterial blood pressure.  Various criteria for what is considered elevated blood pressure have been suggested, and according to some medical authorities the threshold is a systolic pressure of 140 and a diastolic pressure of 90. Dorland's Illustrated Medical Dictionary 889 (30th ed. 2003).  See also 38 C.F.R. § 4.104, Diagnostic Code 7101, defining what is a compensable degree of hypertension for VA rating purposes.

Here, the Veteran has a current diagnosis of hypertension, documented, for example, in a VA treatment record of July 2008.  Additionally, indications of hypertension are present in the Veteran's service treatment records from her second period of active duty.  For example, in October 1999 the Veteran's blood pressure was 139/95.  It was 160/86 in July 1999, 141/83 in February 1999, and 141/86 in November 1998.  A VA examination should be afforded to determine whether there is any link between the Veteran's current hypertension and service.
	
Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record Center and/or the appropriate service entity and request that (1) it verify the Veteran's periods of active duty, active duty for training, and inactive duty for training with the Naval Reserve, and (2) forward any and all available service treatment records associated with such duty.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with 38 C.F.R. § 3.159(e)(i)-(iv) (2010) must be achieved.

2.  After the foregoing development has been accomplished, if it is determined by the RO/AMC that an examination and/or a medical opinion is necessary to make a decision on the Veteran's hysterectomy claim, an examination and/or medical opinion should be accomplished.

3.  Afford the Veteran a VA examination to ascertain the nature and etiology of her hypertension.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the service treatment records of October 1999, July 1999, February 1999, and November 1998, and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed hypertension had its onset during service or is in any other way causally related to her active service
		
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

4.  After all of the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The Veteran is hereby notified that it is her responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of her case. The consequences of failure to report for a VA examination without good cause may include denial of her claims. 
38 C.F.R. §§ 3.158, 3.655 (2010).
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


